Citation Nr: 0722179	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-01 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinea pedis, 
bilateral feet.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which, in pertinent part, denied 
service connection for tinea pedis, bilateral hearing loss, 
diabetes mellitus, and PTSD.  

In his September 2003 notice of disagreement, the veteran 
indicated that he disagreed with the RO decision regarding 
bilateral hearing loss/tinnitus, however, entitlement to 
service connection for tinnitus has not yet been adjudicated.  
This correspondence, then, appears to raise a claim of 
entitlement to service connection for tinnitus.  This matter 
is referred to the RO for appropriate action.  

The issues of entitlement to service connection for bilateral 
hearing loss, diabetes mellitus, and PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDING OF FACT

There is no medical evidence of current tinea pedis.  
CONCLUSION OF LAW

Tinea pedis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A December 2002 letter informed the veteran of the 
information and evidence necessary to substantiate his claims 
of entitlement to service connection.  The Board acknowledges 
that this letter does not name the conditions for which the 
veteran was seeking service connection.  Failure to list an 
issue in a VCAA notice letter may render notice as to that 
issue inadequate.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).  However, the Board finds that this case is different 
from Overton, in which the Court found that a VCAA letter 
which provided notice regarding claims of entitlement to 
increased evaluations for bilateral knee conditions, but 
failed to list the issue of entitlement to an increased 
evaluation for tinea versicolor, did not provide adequate 
notice on the tinea versicolor claim.  

In this case, the December 2002 VCAA letter did not list any 
of the conditions for which the veteran was seeking service 
connection, but rather, indicated that the letter would 
inform the veteran of the evidence necessary to establish 
entitlement to the benefit he wanted, and specifically 
advised him of what the evidence would have to show to 
establish entitlement to service connection.  Because this 
letter was mailed to the veteran in the month following 
receipt of his claim for service connection for tinea feet, 
the letter's reference to the "benefit he wanted" impliedly 
included service connection for that condition, and provided 
notice of the information and evidence required to 
substantiate the claim.  Further, the veteran has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA.  

The December 2002 VCAA letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  

With respect to the fourth element, the December 2002 VCAA 
letter asked the veteran to send information describing 
additional evidence he wanted VA to obtain on his behalf, or 
to send the evidence itself.  This letter informed the 
veteran where and when to send such information and evidence.  
Therefore, this letter acted to advise the veteran to submit 
any evidence in his possession pertinent to the claim on 
appeal, and satisfied the fourth element of the duty to 
notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was timely 
provided prior to the March 2003 rating decision.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

While the December 2002 VCAA letter provided notice on the 
information and evidence needed to substantiate the service 
connection claims, it did not provide notice of the type of 
evidence necessary to establish disability ratings or 
effective dates.  Nevertheless, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  As the Board concludes below that the 
preponderance of the evidence is against the claim, any 
questions as to the disability rating or effective date to be 
assigned are rendered moot.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records, service personnel 
records, and VA and private treatment records have been 
associated with the claims file.  The Board notes that in his 
November 2002 claim, the veteran did not report any post-
service treatment for tinea feet, but rather reported that 
this condition was self-medicated.  

The veteran has not been afforded a VA examination to 
evaluate his claimed tinea pedis.  In his May 2007 written 
brief presentation, the veteran's representative requested 
that he be afforded an examination.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).  

Although the veteran has not undergone VA examination 
regarding his claimed tinea pedis, as will be discussed in 
greater detail below, there is no competent evidence that he 
has current tinea pedis.  Therefore, VA examination is not 
warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  

II.  Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

Service medical records are negative for complaints regarding 
or treatment for tinea pedis.  

In this case there has been no competent diagnosis of a 
current disability regarding tinea pedis.  At the November 
2002 VA Agent Orange examination, in describing his past 
medical history, the veteran complained of a rash on his 
feet, with onset in 1968, which he reported was currently 
only manifested by occasional itching.  

On examination the veteran's skin had no present lesions or 
rashes of concern noted or reported.  The physician noted 
that the veteran had a rash onset in 1968 that was no longer 
present, with only occasional itching at the site, and the 
veteran declined referral to a dermatologist.  The physician 
noted that the veteran would continue with his private 
physician as prior to examination and that he had declined a 
dermatological consult.  

A November 2002 letter from the VA physician to the veteran 
regarding the Agent Orange examination noted that the 
diagnoses included history of tinea feet.  Private treatment 
records from July 1998 to September 2003 do not include any 
complaints regarding or treatment for tinea pedis.  On 
physical examination in May 2002 the veteran's skin was 
normal

Based on the foregoing, the Board finds that, in the absence 
of competent medical evidence of current disability, the 
service connection claim must be denied.  

The Board has also considered the veteran's own assertions 
that he has tinea pedis, however, as a layperson, the veteran 
is not competent to diagnose this condition.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Because the evidence is to the effect that the veteran does 
not have current tinea pedis, the preponderance of the 
evidence is against the claim.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application, and the claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for tinea pedis, bilateral 
feet, is denied.  


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

VA has constructive notice of VA generated documents that 
could reasonably be expected to be part of the record, and 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  The Board commits 
remandable error if it does not obtain these records.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992); see also 38 U.S.C.A. 
§ 5103A(c) (requiring VA to obtain pertinent VA records).    

In his November 2002 claim of entitlement to service 
connection, the veteran reported treatment at the Charleston 
VA Medical Center (VAMC) for PTSD from July 1983 to November 
2002.  While a VA Agent Orange examination from November 2002 
has been associated with the claims file, it does not appear 
that VA treatment records regarding PTSD have been requested.  
As any records regarding treatment for PTSD are potentially 
pertinent to the appeal and are within the control of VA, 
they should be obtained and associated with the claims file.  
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, VA has a duty to obtain relevant records of 
treatment reported by private medical professionals.  Massey 
v. Brown, 7 Vet. App. 204 (1994).  In December 2002 the RO 
requested records of treatment from Heather Dawson, M.D.  
August and September 2003 lab reports performed for Dr. 
Dawson reflect elevated glucose readings.  A handwritten note 
on the September 2003 lab report notes that the glucose 
readings are borderline and the veteran was to be recalled to 
be seen.  This note implies that there are more recent 
records of private treatment and that these records are 
pertinent to the diabetes mellitus claim.  VA should attempt 
to obtain any outstanding private treatment records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).  The Court has held that the 
threshold for getting an exam is rather low.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The medical evidence of record includes a November 2002 
private treatment report noting that the veteran could not 
hear.  Although there is no audiological testing of record 
indicating whether the veteran has a hearing loss disability 
as defined by VA, the Board finds that the November 2002 
treatment record indicates potential current hearing loss.  
The veteran's service personnel records indicate that his 
military occupational specialty (MOS) was an automatic 
weapons crewman and that he served in Vietnam from October 
1967 to August 1968.  Accordingly, in-service noise exposure 
may be presumed, given the nature of the veteran's duties.  
Therefore, the Board finds that this matter must be remanded 
to afford the veteran a VA examination to obtain a competent 
medical opinion regarding whether he has current hearing loss 
which is etiologically related to service.  

Finally, the Board notes that while the veteran was provided 
with VCAA notice in December 2002, this letter did not 
include notice on disability ratings and effective dates.  As 
the claims are being remanded for further development, the 
veteran should be provided with such notice in separate 
correspondence.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), specifically 
informing him of the information and 
evidence required to substantiate his 
claims of entitlement to service 
connection for bilateral hearing loss, 
diabetes mellitus, and PTSD.  This letter 
should also provide notice on the 
information and evidence needed to 
establish disability ratings and 
effective dates, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).     

2. Request all records of VA treatment 
for PTSD.  

3.  Take the necessary steps to obtain 
copies of all private treatment records 
regarding treatment for the disabilities 
on appeal since September 2003, in 
particular, any records of treatment by 
Heather Dawson, M.D.  

4.  Schedule the veteran for a VA 
examination to evaluate his claimed 
bilateral hearing loss.  The examiner 
should review the claims file and should 
note such review in the examination 
report or in an addendum.  

The examiner should provide an opinion as 
to whether the veteran has current 
hearing loss and, if so, whether it is at 
least as likely as not (50 percent 
probability or more) that such disability 
was incurred in, or aggravated by, 
service.  The examiner should offer a 
complete rationale for all opinions 
given.  

5.  After ensuring the development is 
complete, re-adjudicate the claims.  If 
any claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


